Exhibit 10.1

TERMS SHEET

COMMONWEALTH BIOTECHNOLOGIES INC

AND

TRIPOS INC

April 18, 2007



--------------------------------------------------------------------------------

This Terms Sheet, dated April 18, 2007 is entered into between

COMMONWEALTH BIOTECHNOLOGIES INC of 601 Biotech Drive, Richmond, VA 23235 USA
(“CBI”);

and

TRIPOS INC of 1699 South Hanley Road, St. Louis, MO 63144-2319 USA (“TRIPOS”).

Introduction

A. CBI is a NASDAQ Capital Market listed company (NASDAQ Capital Market Code
“CBTE”) that specializes in life sciences R&D outsourcing and offers
cutting-edge expertise and a complete array of the most current synthetic and
analytical technologies for the life science and bio-defence industries.

B. TRIPOS is a NASDAQ General Market listed company (NASDAQ General Market Code
“TRPS”) that combines leading-edge technology and innovative science to deliver
consistently superior chemistry-research products and services for the
biotechnology, pharmaceutical and other life science industries.

C. TRIPOS is the legal and sole beneficial owner of all outstanding equity
securities of Tripos Discovery Research [Pte Ltd] (“TDR”), which is a highly
specialised medicinal and synthetic chemistry development company.

D. This Terms Sheet is intended to summarise the principal terms of CBI’s
proposed acquisition of TDR from Tripos.



--------------------------------------------------------------------------------

1. PROPOSED ACQUISITION

CBI will acquire 100% of the outstanding equity securities of TDR (the
“Transaction”).

 

2. CONSIDERATION

Subject to the satisfaction of the conditions precedent noted below, CBI will
acquire TDR for US$500,000 payable in cash (the “Transaction”). As a result of
the Transaction, CBI will become the legal and beneficial owner of TDR, except
for Receivables of US$1,800,000 (the “Base Receivables”), a sum that reflects
US$720,559 of cash Advances to TDR that has been used as operating capital to
cover employee salaries, business creditors, and capital lease payments. In the
event that Tripos, in its discretion, makes further cash advances prior to
completion of the transaction, the Base Receivables will be increased dollar for
dollar in respect of the additional amounts Advanced up to the maximum value of
the Receivables on completion of the Transaction. Tripos will collect
outstanding and billed Receivables and retain those amounts up to the Base
Receivables, as increased. Sums above this Base Receivable amount will be
remitted to TDR.

 

3. EMPLOYMENT ARRANGEMENTS

Contemporaneously with the execution of definitive agreements for the
Transaction, certain key men will be identified who must enter into a mutually
acceptable employment agreements to become effective as of the closing of the
Transaction.

 

4. REPRESENTATIONS AND WARRANTIES

In the documents effecting the Transaction, the parties will make customary
representations and warranties (which will survive the closing of the
Transaction) relating to the business, financial condition, contracts,
liabilities, employees, and prospects of the parties and will provide customary
indemnities. The Transaction documents will also contain customary covenants,
closing conditions, and other provisions.

 

5. CONDITIONS PRECEDENT

The following are conditions precedent to the completion of the Transaction:

 

  •  

The Board of Tripos approves the Transaction;

 

  •  

The Board of CBI approves the Transaction;

 

  •  

All necessary regulatory approvals are obtained both in the United Kingdom and
in the United States of America;

 

  •  

Completion of a satisfactory due diligence exercise by CBI into the affairs of
TDR and the Board of CBI shall have considered the results of the due diligence
exercise and be satisfied with the outcome, in their sole and absolute
discretion;

 

  •  

The following prescribed events do not occur prior to or during the period from
the signing of this Terms Sheet and the completion of the Transaction:

 

  •  

there is a change in control of either party;



--------------------------------------------------------------------------------

  •  

either party is the subject of any actual or contemplated legal proceedings
outside the ordinary course of business; and

 

  •  

there is any adverse material change in the status of TDR.

 

6. TERM, SATISFACTION AND WAIVER OF CONDITIONS PRECEDENT

 

  •  

The Conditions Precedent contained in Clause 5 must be satisfied within a period
of 15 days of the date of signing of this Terms Sheet. Failure to satisfy the
Conditions Precedent within 15 days will terminate this Terms Sheet.

 

  •  

There will be no active solicitation by Tripos. However, Tripos will continue to
pursue the currently outstanding offer by certain TDR Management to purchase the
business in parallel with the transaction contemplated in this term sheet.
Tripos shall be entitled to receive and consider offers from third parties for
the acquisition of TDR only after a period of 15 days has elapsed after the
signing of this Terms Sheet.

 

  •  

There will be no change in the business or structure of Tripos during the period
of the operation of this Term Sheet except for the pursuit of legitimate
opportunities to grow the business.

 

7. DUE DILIGENCE

Tripos will assist CBI in good faith in connection with the due diligence
investigations contemplated by this Terms Sheet.

 

8. CONFIDENTIALITY

“Confidential Information” of a party, as that phrase is used in this Terms
Sheet and in any resulting agreement based on this Terms Sheet, will mean any
and all technical and non-technical information, including, but not limited to,
patent, copyright, trade secret and proprietary information, techniques,
sketches, drawings, models, inventions, know-how, processes, apparatus,
equipment, algorithms, software programs, source code, object code, formulas and
documentation related to the current, future and proposed products and services
of such party, and includes without limitation such party’s information
concerning its respective research, experimental work, development, design
details and specifications, engineering, financial information, procurement
requirements, purchasing, manufacturing, customer lists, advertiser lists,
business forecasts, sales, merchandising, marketing plans and other business
information. “Confidential Information” also includes proprietary or
confidential information of any third party that may disclose such information
to a party in the course of such party’s business.

The parties hereto agree that they will not make use of, disseminate or in any
way disclose Confidential Information of the other party to any person, firm or
business, except as required by applicable law or to the extent necessary to
fulfil the purposes contemplated by this Terms Sheet and any definitive
agreement based hereon and any purpose that the other party may hereafter
authorise in writing. Each party agrees to treat all Confidential Information of
the other party with the same degree of care as they accord to their own
Confidential Information, and each party warrants that it will exercise
reasonable care to protect its own Confidential Information. Each party will
immediately give notice to the other party of any unauthorised use or disclosure
of such



--------------------------------------------------------------------------------

party’s Confidential Information, and agrees to assist in remedying any such
unauthorised use or disclosure of the other party’s Confidential Information.

A party’s obligations with respect to any portion of the other party’s
Confidential Information will terminate when such party can provide evidence
that (i) it was in the public domain at or subsequent to the time of its
disclosure to the receiving party; (ii) it was rightfully in the receiving
party’s possession free of any obligation of confidence at or subsequent to the
time of its disclosure to the receiving party; (iii) it was developed by
employees or agents of the receiving party independently of and without
reference to any information communicated between the parties; or (iv) the
communication was in response to a valid order by a court or other governmental
body, was otherwise required by law, or was necessary to establish the rights of
either party under this Terms Sheet or under any final agreement based hereon.

All Confidential Information of a party will remain the property of the
disclosing party and in the event of any termination of the negotiations, all
Confidential Information, including all copies thereof, will be returned to the
owner of such Confidential Information.

The parties agree and acknowledge that the requirement of confidentiality as set
out herein will survive the termination of this transaction for a period of 10
years irrespective of whether a definitive agreement relating to the proposed
Transaction is entered into or not.

 

9. COSTS

The parties will be responsible for their own costs including the costs of
obtaining all legal and accounting advice on this transaction.

 

10. PUBLIC DISCLOSURE

Each party agrees that:

 

  •  

unless required by applicable law, it will not make any public announcements
without first seeking the approval of the other;

 

  •  

the wording of any announcement will be drafted jointly and all announcements
will be made jointly; and

 

  •  

unless required by applicable law, the timing of all announcements will be by
mutual agreement between the parties.

Where a party is required by applicable law to make public disclosure of this
Terms Sheet or the Transaction, such party will inform the other party of the
requirement and the parties will attempt to jointly draft the notice in good
faith.



--------------------------------------------------------------------------------

11. TERMINATION

This Terms Sheet will terminate in the event a definitive agreement relating to
the Transaction is not executed on or before 04 May 2007. In addition, CBI may
terminate this Terms Sheet at any time prior to the execution of a definitive
agreement relating to the Transaction. Upon such termination, except as noted in
clause 13 hereto, CBI shall have no further obligation (financial or otherwise)
to Tripos.

 

12. AMENDMENT

Any variation to this Terms Sheet must be in writing and executed by each party
hereto.

 

13. SURVIVAL OF CLAUSES

In the absence of a definitive agreement relating to the Transaction being
entered into between the parties on or before 04 May 2007 or in the event of
termination before completion of the Transaction, only clauses 8
(Confidentiality), 9 (Costs) and 10 (Public Disclosure) will survive the
termination of this Terms Sheet.



--------------------------------------------------------------------------------

Signed by the Parties

 

SIGNED for and on behalf of

COMMONWEALTH

BIOTECHNOLOGIES INC

by its duly authorised officer in

the presence of

 

)

)

)

)

 

/s/ Paul D’Sylva

    Signature

/s/ Richard J. Freer

   

Dr. Paul D’Sylva

Signature of Witness     Full Name    

Richard J. Freer, Ph.D.,
Chairman and
Chief Operating Officer

   

CEO

Full Name of Witness     Position

SIGNED for and on behalf of

TRIPOS INC by its duly

authorised officer in the

presence of

 

)

)

)

)

 

/s/ John P. McAlister

    Signature

/s/ John Yingling

   

John P. McAlister, Ph.D.

Signature of Witness     Full Name

John Yingling
CFO, Tripos (DE)

   

President & CEO

Full Name of Witness     Position